Citation Nr: 0903451	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  99-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1998 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for a lumbar spine disability.  In July 1999, the 
veteran and his wife testified at a personal hearing before a 
hearing officer at the Las Vegas, Nevada RO.  A transcript of 
the hearing has been prepared and associated with the claims 
folder.  

The case was received at the Board in August 2002.  At that 
time, the Board determined that further development was 
required to properly evaluate the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  In October 2002, the Board undertook additional 
development with regard to this issue pursuant to 38 C.F.R. 
§ 19.9(a) (2).  The veteran and his representative were 
notified of the additional development by letter of January 
2003.  However, On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a) (2) (2003) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO for further development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in February 2006.  

In July 2008, the Board again remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, another SSOC was issued in December 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.  

As noted above, the Board remanded the case in July 2008 for 
VA examination and opinion regarding the nature and etiology 
of the veteran's claimed back disability.  Significantly, the 
Board noted that, during the retirement examination, the 
veteran reported that he had had back pain during the past 
three months; and, there was vague assertion of continuity of 
back pain in the records.  Consequently, it was requested 
that the examiner review the file and examine the veteran.  
It was also requested that the examiner: (a) determine 
whether there is a relationship between the veteran's in-
service complaints of back pain and the subsequent 
identification of lumbar pathology; and (b) provide an 
opinion regarding whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or less likely than 
not (i.e., probability less than 50 percent) that the 
veteran's lumbar pathology was manifest during service or is 
attributable to service.  

In October 2008, a VA examination was conducted.  At that 
time, the examiner stated that he could not find anything in 
the claims folder about the veteran's back problem during 
service.  The examiner stated that he cannot resolve the 
issue without resort to mere speculation.  The examiner did 
indicate that the veteran's problems started in 1997 and he 
needed two major surgical procedures in 1997 and in 1999.  He 
stated that he cannot make a definite opinion about this 
case.  

The Board notes that the examiner based his opinion, or his 
inability to make an opinion, in significant part on the 
erroneous supposition that the claims folder lacked any 
reference to any back problems during service.  However, the 
Board's remand clearly noted that the retirement examination 
contained a complaint of back pain for the prior three 
months.  Thus, the VA examiner's conclusion appears to have 
been erroneous, and a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Accordingly, the Board cannot rely on 
the October 2008 VA examiner's opinion as to etiology of the 
veteran's claimed low back disability.  Consequently, the 
remand instructions remain unfulfilled because the October 
2008 VA examiner's etiology opinion is rendered non-probative 
by its reliance on an inaccurate factual premise.  
Accordingly, the Board must again remand the case, to fulfill 
the clear intent of the remand instructions of July 2008.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should refer the veteran's 
claims file to an appropriate VA 
physician.  This physician should review 
the veteran's claims file, including the 
service medical records and all relevant 
medical records developed after service.  
Based on that review, the examiner should 
indicate whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's current low 
back disorder is related to his military 
service, to include especially the 
complaints of back pain noted during the 
retirement examination in August 1968.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  


If upon completion of the above action the clai8m remains 
denied, the case should be returned to the Baord after 
compliance with requisite appeallate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



